Citation Nr: 1242918	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from October 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

At worst, the Veteran's bilateral hearing loss is productive of no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through a March 2008 notice letter, with additional notice having been sent in January 2012.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided VA and VA contract examinations to address the severity of her service-connected hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  These examinations are adequate for rating purposes; they include a review of the Veteran's pertinent medical history and an audiological examination, and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must evaluate the medical evidence of record since the filing of the claim for an increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable throughout the appeal period under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2012).  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

A September 2006 VA contract audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
20
25
24
LEFT
20
25
25
35
26

Speech recognition performed with the Maryland CNC was 96 percent in the right ear and 92 percent in the left.  The Veteran reported that her hearing loss caused her to ask people to repeat themselves, turning the volume up on the telephone and misunderstanding people while on the telephone.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is I bilaterally.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

A June 2010 VA audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
30
30
29
LEFT
25
30
30
40
31

Speech recognition performed with the Maryland CNC was 96 percent in the right ear and 94 percent in the left.  She reported difficulty hearing in most situations including when having conversations with people.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is I bilaterally.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

Finally, a February 2012 VA contract audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
30
28
LEFT
25
30
30
40
31

Speech recognition performed with the Maryland CNC was 76 percent in the right ear and 84 percent in the left.  The Veteran reported she had problems understanding conversations, particularly on the phone. Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is III in the right ear and II in the left.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

There is no audiometric testing of record at any point during the appeal period that would indicate either an exceptional pattern of hearing impairment or that a compensable evaluation for bilateral hearing loss is warranted.  The Board acknowledges the Veteran's assertion that her bilateral hearing loss warrants a compensable evaluation and that she is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  While the Veteran is competent to report decreased hearing ability, she is not shown to possess the requisite training or skill to provide a competent opinion on the severity of his disability for rating purposes and her opinion regarding the degree of her disability are of no probative value.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  

There is no probative evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss disability on a scheduler basis at any point in the appeal period.  See Hart, supra.  Furthermore, the Veteran's hearing loss is manifested by difficulty hearing conversational speech and detecting noise location.  The rating criteria contemplate speech reduced hearing ability, reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

The Board acknowledges the Veteran's complaints of difficulty understanding speech which affects his ability to understand conversations or talk on the telephone. The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447   (2007), the U.S. Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. According to the 2006, 2010 and 2012 VA examiners, the Veteran's hearing loss has some effect on the Veteran's ability to hear conversations.  The Veteran's hearing difficulties are, however,  contemplated by the rating schedule. Notably, 38 C.F.R. § 4.85  contemplates any functional loss due to hearing impairment. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no evidence of record that the Veteran's hearing loss disability has markedly interfered with employment and remand or referral of a claim for TDIU is not appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against a compensable evaluation for bilateral hearing loss.  There is no doubt to be resolved, and a compensable evaluation for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

A compensable evaluation for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


